 Case: 1:17-cv-00406-DRC Doc #: 241 Filed: 10/09/20 Page: 1 of 7 PAGEID #: 13415




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                              Western Division - Cincinnati



ANNETTE NAVARRO MCCALL and
NAVARRO PHOTOGRAPHY LLC,                           Case No. 1:17-cv-00406-DRC

                             Plaintiffs,           Judge Douglas R. Cole
v.
                                                   Magistrate Judge Karen L. Litkovitz
THE PROCTER & GAMBLE COMPANY
and WALMART INC. (f/k/a WAL-MART
STORES, INC.),

                             Defendants.

       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR LEAVE TO
                     PARTIALLY REDACT TRANSCRIPT


                                   I.      INTRODUCTION

       Defendants’ motion seeking to redact portions of the summary judgment hearing

transcript is unserious. Defendants have an exacting burden under Sixth Circuit law to justify

sealing and they do not come close to meeting that burden—they don’t even try. Defendants ask

the Court to redact certain dollar amounts referenced at eight different places in the transcript.

Defendants falsely contend that these dollar amounts reference the amount of “profits” that

Navarro seeks to recover as damages. First, contrary to Defendants’ misstatements at the hearing,

these dollar amounts do not refer to Defendants’ “profits” but rather to Defendants’ “revenues.”

Thus, the dollar amounts allegedly referencing Navarro’s claimed damages are meaningless

numbers and meaningless numbers cannot possibly qualify for sealing. Second, even if the dollar

amounts did refer to Navarro’s damages claims based upon Defendants’ profits as Defendants

incorrectly assert, these amounts would not be entitled to be sealed because it is unfathomable
 Case: 1:17-cv-00406-DRC Doc #: 241 Filed: 10/09/20 Page: 2 of 7 PAGEID #: 13416




that the alleged dollar amount of Navarro’s damages claims (or any other plaintiff’s damages

claim for that matter) could ever qualify for sealing.

                      II.     THE LEGAL STANDARD FOR SEALING

       The Court is well familiar with the Sixth Circuit’s rigorous test for information to be

permanently sealed, having entered two sealing orders in this very case. See Dkt. 134 and 232;

Shane Group, Inc. v. Blue Cross Blue Shield, 825 F.3d 299, 306 (6th Cir. 2016). To summarize

this Court’s recitation of Sixth Circuit law, the trial court must “set forth specific findings and

conclusions ‘which justify nondisclosure to the public.’” Shane Grp. 825 F.3d at 306. “A

movant’s obligation to provide compelling reasons justifying the seal exists even if the parties

agree that the filings should be sealed, because litigants cannot waive the public’s First

Amendment and common law right of access to court filings.” Rudd Equip. Co. v. John Deere

Constr. & Forestry Co., 834 F.3d 589, 595 (6th Cir. 2016). There is a “strong presumption in

favor of openness,” such that “only the most compelling reasons can justify nondisclosure of

judicial records.” In re Nat’l Prescription Opiate Litig., 927 F.3d 919, 940 (6th Cir. 2019)

(cleaned up). As this Court summarized, “the proponents of closure bear[] the burden of showing

that ‘disclosure will work a clearly defined and serious injury’” and concluded “[i]n short, an

identifiable injury is key.” Doc. 232, #13236 (citations omitted) (emphasis added).

                            III.    ARGUMENT AND ANALYSIS

       Reviewing each of the eight entries from the summary judgment transcript that

Defendants request be sealed against the Sixth Circuit’s exacting standard including the

requirement that Defendants establish an “identifiable injury” in the event of disclosure, it is

apparent that Defendants’ motion is not only unmeritorious but farcical.




                                                 2
    Case: 1:17-cv-00406-DRC Doc #: 241 Filed: 10/09/20 Page: 3 of 7 PAGEID #: 13417




         The first entry is the statement by defense counsel that “the parties have been sued for

over                  .” Tr. 72:16-17. Defense counsel makes a similar reference at the sixth entry

regarding Navarro’s alleged extravagant claim for “                                             in damages.” Tr.

101:6-8. Defendants seek to redact their reference to                              . Even if one assumes the

accuracy of the statement that Navarro has sued Defendants for over                                 (she has not),

Defendants fail to explain why this statement must be sealed. Defendants cite no case for the

proposition that the alleged amount of a plaintiff’s damages claim is entitled to be sealed. In fact,

the very suggestion that the amount a plaintiff claims the defendant owes it is so competitively

sensitive that it must be sealed is preposterous.

         Moreover, Defendants’ statement that Navarro is suing them for over                                       is

false. And defense counsel knew the statement was false because Navarro called out Defendants

for making the identical assertion in Defendants’ summary judgment memorandum where they

alleged that “Plaintiffs seek more than $600 million in relief.” Doc. 185-1, #8334. 1 Navarro

pointed out in her summary judgment response that this assertion was false and that “[i]n fact,

the number referenced by Plaintiffs refers to the revenue calculations that both sides’ experts

agree are the amount of revenues based upon the infringing sales of P&G, Walmart, and other

retailers.” Doc. 209, #10104 n.15 (emphasis in original). Thus, defense counsel’s reference at the

hearing to Navarro’s supposed damages claim for “over                               ,” far from being some top

secret number that must be sealed, is a meaningless number that purports to be a damages

number based upon Defendants’ profits when, in fact, it is neither: (i) it is not a damages number

as Navarro has never sought                          in damages and (ii) it is not a number representing

Defendants’ “profits” but rather relates to their “revenues.”
1
  Defendants did not redact their reference to the”$600 million” in their summary judgment brief yet ask the Court to
redact this same reference by defense counsel to                 ” at the summary judgment hearing. Defendants fail
to explain this inconsistency.
                                                         3
 Case: 1:17-cv-00406-DRC Doc #: 241 Filed: 10/09/20 Page: 4 of 7 PAGEID #: 13418




        The next three dollar amounts that Defendants seek to redact all appear at page 89 of the

transcript where defense counsel again falsely asserted that Navarro is “claiming               in

profits” for the “additional products,” claiming                   ” in profits for Pro X and

Regenerist, and claiming                ” in profits based upon “usage limitation” violations. Tr.

89:11-14. These three dollar amounts are not entitled to be sealed for the same reason as the

             amount: (1) they are meaningless numbers that Defendants inaccurately represented

to be damages claims based upon Defendants’ alleged profits when, in fact, they are revenue

numbers and Navarro does not seek these amounts as damages, and (2) to the extent the numbers

were amounts that Navarro sought as damages for these particular copyright violations (they are

not) then the amount of her damages claims could not possibly be subject to sealing.

        The next entry that Defendants seek to redact is defense counsel’s statement that the

application of the three-year lookback period would allegedly “reduce [Navarro’s] claim by

about              .” Tr. 90: 20-21. This number appears nowhere in the record and the summary

judgment hearing was the first time it was referenced. Regardless of whether the statement is

accurate (it is not), it is absurd to argue that the dollar amount of the alleged reduction in

damages based upon the impact of the statute of limitations must be sealed.

        The final two entries appear at page 110 where Navarro’s counsel in rebuttal points out

the factual misrepresentation made by defense counsel regarding the alleged $600 million

damages claim. Tr. 101:14-25. (“The argument is that we have this outrageous extravagant

damage claim. They’re missing the point. We’re not saying that we have a

damages claim. All we’re saying is the gross revenues are what they are. These are the product

sales that were made in connection with the images. They are                     , whatever it is.

That’s our burden. We acknowledge there’s going to be a cost of goods deduction, and we’ll

                                                4
    Case: 1:17-cv-00406-DRC Doc #: 241 Filed: 10/09/20 Page: 5 of 7 PAGEID #: 13419




have a dispute about what deductions should be made. 2 That’s their burden. We’ll also have a

dispute about the extent to which the photos contributed to images, to sales. They say zero. Not

one penny.”) 3 Again, it is implausible to argue that a mere statement by Navarro’s counsel

pointing out that Navarro, contrary to Defendants’ assertion, is not seeking                                        in

damages is sealable.

         On its face, none of these eight dollar amounts referenced in the transcript can possibly

meet the Sixth Circuit’s test for sealing. What is the “most compelling reason” that would cause

a “clearly defined and serious injury” to Defendants unless these dollar amounts are shielded

from public view?? There is none. Rather, Defendants incorrectly argue that this Court has

supposedly “already agreed” that this “confidential profit information” should be sealed. Doc.

240, #13413. That is inaccurate. First, as discussed above, the underlying premise is incorrect as

none of the dollar amounts relate to Defendants’ “profit information.” Second, the dollar

amounts that the Court previously allowed Defendants to redact were the specific numbers that

were taken directly from the expert reports. See, e.g., Doc. 185-1, #8335 (redacted gross revenue

numbers identified in Pat Gannon’s original expert report).

         Additionally, the Court should deny Defendants’ motion for the independent reason that

they offered the purportedly sealable information in open court, without any request to seal the
2
  Pat Gannon is one of Navarro’s damages experts who performed the gross revenue calculations in his original
report and the cost and expense calculations in his rebuttal report. Both reports were filed in redacted form and the
redacted rebuttal report is filed as Document number 200-7. A comparison of P&G’s gross revenues at Table 1of
Gannon’s rebuttal report to P&G’s incremental profits at Table 16 as well as Walmart’s gross revenues at Table 17
to Walmart’s incremental profits at Table 18 confirms that Navarro acknowledges Defendants are entitled to several
hundred million dollars in cost deductions from their gross revenues to arrive at their incremental profits. The
unredacted version of Gannon’s rebuttal report has previously been provided to the Court for its in camera usage
pursuant to the protocol established by the Court for documents that were either filed under temporary seal and/or
redacted.
3
 As previously noted, Navarro made a similar correction in her summary judgment response to Defendants’ factual
misrepresentation in noting that “Defendants falsely claim that ‘Plaintiffs seek more than $600 million in relief.’”
Navarro’s factual correction to Defendants’ misstatement that she is not seeking                        ” in damages is
obviously not entitled to be sealed, whether the correction appears in a brief or in a hearing transcript.

                                                          5
 Case: 1:17-cv-00406-DRC Doc #: 241 Filed: 10/09/20 Page: 6 of 7 PAGEID #: 13420




courtroom. Other than the last two entries, in which Navarro’s counsel simply corrected the

record that Navarro is not seeking                    in damages, defense counsel was the one who

discussed these dollar amounts in open court without requesting that the courtroom be sealed and

without prompting either by the Court or Navarro’s counsel. If Defendants truly thought these

dollar amounts were so competitively sensitive that they must be sealed, then defense counsel

should have taken steps to protect this alleged confidential information and should not have

gratuitously discussed them on the record in open court in the first place. While it is patently

obvious that Defendants have failed to meet their heavy burden in proving these eight dollar

amounts should be sealed, Defendants have also waived any sealing argument when their own

counsel chose to place these dollar amounts in the record. “Once a hearing is conducted in open

court, information placed on the record is just that: information that is on the record.” Pfizer, Inc.

v. Teva Pharm. USA, Inc., 2010 WL 2710566, at *4 (D.N.H. July 7, 2010) (“Ex-post facto

sealing should not generally be permitted.”); see In re Google Inc. Gmail Litig., 2014 WL

10537440, at *5-6 (N.D. Cal. Aug. 6, 2014); TriQuint Semiconductor, Inc. v. Avago Techs. Ltd.,

2012 WL 1432519, at *2 (D. Ariz. Apr. 25, 2012) (“[T]he parties’ requests are somewhat

unusual in that they are seeking to seal portions of a transcript from a proceeding held in open

court.”); Whitesell Corp. v. Whirlpool Corp., 2010 WL 11537527, at *1 (W.D. Mich. July 20,

2010) (denying motion to redact transcript because “the Court cannot conclude that the parties

undertook reasonable efforts to maintain the secrecy of the information in light of parties’

willingness to elicit and offer the information in open court”).

       To summarize, Defendants ask this Court to seal the dollar amounts that have already

been discussed in open court at the summary judgment hearing, which dollar amounts are




                                                  6
 Case: 1:17-cv-00406-DRC Doc #: 241 Filed: 10/09/20 Page: 7 of 7 PAGEID #: 13421




nothing but Defendants’ misrepresentations regarding alleged damages that Navarro is

supposedly seeking but, in fact, is not seeking as damages.

         For the foregoing reasons, the motion to seal should be denied in its entirety.



Dated: October 9, 2020                            Respectfully submitted,

                                                  /s/ Gary Cruciani
                                                  Gary Cruciani

                                                  MCKOOL SMITH, PC
                                                  Gary Cruciani (pro hac vice)
                                                  Carson Young (pro hac vice)
                                                  Chelsea A. Priest (pro hac vice)
                                                  300 Crescent Court, Suite 1500
                                                  Dallas, Texas 75201

                                                  John C. Greiner (0005551)
                                                  GRAYDON HEAD & RITCHEY LLP
                                                  312 Walnut St., Suite 1800
                                                  Cincinnati, Ohio 45202
                                                  Phone: (513) 629-2734
                                                  Fax: (513) 333-4316
                                                  Email: jgreiner@graydon.law


                                                  Counsel for Annette Navarro McCall and
                                                  Navarro Photography LLC




                                                  7


4841-1819-5918
